711 N.W.2d 335 (2006)
474 Mich. 1081
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Nicholas James BUEHLER, Defendant-Appellee.
Docket No. 129923, COA No. 254298.
Supreme Court of Michigan.
March 10, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to that court to consider: (1) whether the circuit court provided substantial and compelling reasons for imposing a sentence that the circuit court acknowledged was a departure from the guidelines, see People v. Babcock, 469 Mich. 247, 257-258, 666 N.W.2d 231 (2003), and (2) whether any term of imprisonment that may be imposed by the circuit court is controlled by the legislative sentencing guidelines or by the indeterminate sentence prescribed by MCL 750.335a.
We do not retain jurisdiction.
CAVANAGH, J., would deny leave to appeal.